TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-21-00040-CR


                             Stephen Shepard Clifford, Appellant

                                                 v.

                                  The State of Texas, Appellee


               FROM THE 51ST DISTRICT COURT OF STERLING COUNTY
             NO. 982, THE HONORABLE CARMEN DUSEK, JUDGE PRESIDING



                                           OPINION


               Stephen Shepard Clifford was charged with aggravated robbery, and the

indictment included an enhancement paragraph alleging that he had a prior felony conviction.

See Tex. Penal Code §§ 12.42, 29.02-.03. At the conclusion of the guilt-innocence phase,

Clifford was convicted of the aggravated robbery.        During the punishment phase, Clifford

pleaded true to the enhancement allegation and was sentenced to thirty years’ imprisonment. See

id. § 12.42. In two related issues on appeal, Clifford challenges the trial court’s ruling admitting

evidence of another aggravated robbery during the guilt-innocence phase. We will affirm the

trial court’s judgment of conviction.


                                         BACKGROUND

               Clifford was charged with committing aggravated robbery at a Stripes

convenience store in Sterling City, Texas, on June 23, 2019. The offense occurred shortly after
6:00 a.m. During the trial, surveillance footage from the convenience store was admitted into

evidence and published to the jury. On the recordings, an individual enters the store holding a

gun and wearing a green hoodie, a black and white skull full-face mask, black gloves, black

shoes with another lighter color on them, and light jeans with decorative markings above the

knees. After the masked individual points the gun at a customer approaching the register,

the customer steps back from the register. The masked individual then points the gun at an

employee behind the register and demands that the employee open the cash register drawer.

While the employee opens the drawer, the masked individual points the gun at another customer

eating breakfast at a table and tells the customer not to call the police. After the employee

presents the cash register drawer, the individual grabs the money from the drawer. Before

leaving the store, the individual points the gun at the employee and a customer and threatens to

shoot them before firing a shot into the ceiling of the store. The recording also shows another

individual waiting outside the store. After the offender in the store leaves the store, he and the

person outside quickly leave the premises.

               At trial, the store employee as well as the two customers testified regarding the

incident. The employee described the offender in the store as a white man wearing a hoodie and

a mask and as carrying a black pistol. The employee did not identify Clifford as being involved

in the offense and admitted when recalled to the stand that he could not recognize or identify the

offenders. The individual sitting in the dining area testified that he saw the man wearing a mask

in the store but also saw a man outside the store aiming a gun at him through a window, that

the man in the store fired a shot before both men ran, and that the two men fired three shots

while they were outside. The other customer described the man in the store as wearing a skull



                                                2
mask, a green hoodie, and light-colored jeans. Neither customer identified anyone involved in

the robbery.

               Besides the evidence concerning the charged offense, the State presented

evidence regarding a robbery that occurred in a Midland, Texas, hotel approximately sixty-five

miles away from Sterling City. The Midland robbery occurred about one hour before the

Sterling City robbery. Surveillance footage from inside the hotel was admitted into evidence.

On the recordings, two men are seen entering the hotel’s lobby. The first man is wearing a green

hoodie, a black mask with a skull on it, black gloves, light blue jeans with decorative markings

above the knees, and black and yellow shoes, and the man is holding a black pistol. The second

man is wearing black pants, a green long-sleeve shirt, white sandals, and a dark cloth mask, and

the second man is holding a chrome handgun. Both men jump over the hotel counter, head

toward a back room behind the counter, point their weapons at a hotel employee, threaten to

shoot the employee, and tell the employee to open the hotel’s safe. The hotel employee directs

them to a drawer behind the counter where money was stored and hands the men the money.

The men then direct the employee to the back room before they leave the hotel.

               The hotel employee testified regarding the events captured on the recording. In

addition, the hotel employee described the man wearing the skull mask as Caucasian with tattoos

resembling spikes or horns around his eyes that could be seen even though he was wearing a

mask. The employee admitted that he did not recognize either man.

               During its case, the State presented testimony from two individuals allegedly

involved in both robberies. One of the individuals was Clayton Sessom who testified that he,

Robert Ritterpusch, and Clifford met at his parents’ home before driving to the Midland/Odessa,

Texas, area in Ritterpusch’s red Hyundai and then committing the Midland and Sterling City

                                               3
robberies on the way back to his parents’ home. Sessom explained that Ritterpusch parked the

car during the robberies and waited. Regarding both offenses, Sessom testified that Clifford

wore the mask with a skull on it.

               During Sessom’s testimony, he explained that a photograph admitted into

evidence showed Clifford, Ritterpusch, and him at his parents’ home and showed Ritterpusch’s

vehicle that they used when driving on the morning in question. That photo shows three

individuals holding weapons while sitting on a porch. One of those individuals identified as

Clifford at trial was white, had on light colored jeans with decorative marks above the knees, and

had spike tattoos on his face near his eyes.

               At trial, Ritterpusch also testified regarding the morning in question and explained

that he drove his car to where the robberies occurred. However, Ritterpusch also testified that he

was alone, did not recall seeing Clifford that day, had been high that day, and could not identify

anyone from the surveillance footage.          Following Ritterpusch’s testimony, the mother of

Ritterpusch’s ex-girlfriend testified that she helped Ritterpusch purchase his red Hyundai and

described her efforts to recover the vehicle after Ritterpusch was arrested. Specifically, she

related that she reached out to Clifford through his Facebook account and that the person

responding from the account told her where to find the vehicle.

               As part of the police investigation in this case, the police seized and analyzed cell

phones belonging to Clifford and Ritterpusch, and several officers testified regarding efforts they

made to analyze the contents of the phones and ascertain their locations in the hours leading up

to and following the robbery at the convenience store.

               After considering the evidence presented at trial, the jury convicted Clifford of the

offense of aggravated robbery. Clifford appeals the trial court’s judgment of conviction.

                                                  4
                                          DISCUSSION

               In his first issue on appeal, Clifford argues that the trial court abused its discretion

by admitting evidence regarding the Midland robbery because the evidence was not relevant and

could not help establish his identity as the perpetrator of the charged offense. In his second

issue, Clifford argues that the trial court abused its discretion by failing to exclude the evidence

regarding the Midland robbery because the probative value of that evidence was outweighed by

the danger of unfair prejudice.


Extraneous Offense Evidence

               When presenting his first issue, Clifford acknowledges that extraneous-offense

evidence may be admitted in certain circumstances and that the State related that it was offering

the evidence of the Midland robbery for the purpose of establishing Clifford’s identity as the

Sterling City offender. See Tex. R. Evid. 404(b). However, Clifford argues that extraneous-

offense evidence may only be admitted to prove identity when identity has been made an issue in

the case. See Page v. State, 137 S.W.3d 75, 78 (Tex. Crim. App. 2004) (explaining “[f]or proof

of identity to be a valid purpose” under Rule 404(b), “it must be an issue in the case”); Lane v.

State, 933 S.W.2d 504, 519 (Tex. Crim. App. 1996) (same). Further, Clifford highlights that he

made no opening statement and had not cross-examined any of the State’s witnesses on the issue

of identity at the time that the State offered the extraneous-offense evidence and, therefore,

argues that he did not make identity an issue. Additionally, Clifford contends that because the

extraneous-offense evidence was not admissible to establish identity, the evidence constituted

impermissible character-conforming evidence. See Tex. R. Evid. 404. Moreover, Clifford notes

that the hotel employee could not identify Clifford as one of the offenders and that the


                                                  5
surveillance footage from the hotel showed that the offenders were wearing masks and other

concealing clothing and, therefore, argues that the evidence is not relevant because it could not

make his identity as the offender at the convenience store any more or less probable. See id.

R. 401, 402.

               Appellate courts review a trial court’s ruling regarding the admission or exclusion

of evidence for an abuse of discretion. See Tillman v. State, 354 S.W.3d 425, 435 (Tex. Crim.

App. 2011).    Under that standard, a trial court’s ruling will only be deemed an abuse of

discretion if it is so clearly wrong as to lie outside “the zone of reasonable disagreement,” Lopez

v. State, 86 S.W.3d 228, 230 (Tex. Crim. App. 2002), or is “arbitrary or unreasonable,” State v.

Mechler, 153 S.W.3d 435, 439 (Tex. Crim. App. 2005). Moreover, the ruling will be upheld

provided that the trial court’s decision “is reasonably supported by the record and is correct

under any theory of law applicable to the case.” Carrasco v. State, 154 S.W.3d 127, 129 (Tex.

Crim. App. 2005). In addition, an appellate court reviews the trial court’s ruling in light of the

record before the court “at the time the ruling was made.” Khoshayand v. State, 179 S.W.3d 779,

784 (Tex. App.—Dallas 2005, no pet.).

               Under the Rules of Evidence, “[r]elevant evidence is admissible unless” provided

otherwise by “the United States or Texas Constitution,” “a statute,” the Rules of Evidence, or

“other rules prescribed under statutory authority,” and evidence is relevant if “it has any

tendency to make a fact more or less probable than it would be without the evidence” and if

“the fact is of consequence in determining the action.” Tex. R. Evid. 401, 402. However,

“[e]vidence of a crime, wrong, or other act is not admissible to prove a person’s character in

order to show that on a particular occasion the person acted in accordance with the character,”

but this type of “evidence may be admissible for another purpose, such as proving motive,

                                                6
opportunity, intent, preparation, plan, knowledge, identity, absence of mistake, or lack of

accident.” Id. R. 404(b). “Rule 404(b) . . . is a rule of inclusion rather than exclusion,”

Chaparro v. State, 505 S.W.3d 111, 115-16 (Tex. App.—Amarillo 2016, no pet.), and the

“enumerated exceptions” listed under Rule 404(b) “are neither mutually exclusive nor

collectively exhaustive,” Torres v. State, 543 S.W.3d 404, 420 (Tex. App.—El Paso 2018, pet.

ref’d).   Accordingly, courts have explained that “extraneous-offense evidence, under Rule

404(b), is admissible to rebut a defensive theory raised in an opening statement or raised by the

State’s witnesses during cross-examination.”      Bargas v. State, 252 S.W.3d 876, 890 (Tex.

App.—Houston [14th Dist.] 2008, pet. ref’d); see Carter v. State, 145 S.W.3d 702, 709 (Tex.

App.—Dallas 2004, pet. ref’d) (listing cross-examination about identity of perpetrator and

defensive strategy as ways in which issue of identity can be raised).

               On appeal, Clifford correctly points out that he did not make an opening statement

and did not cross-examine the State’s witnesses on the issue of identity before the trial court

made its ruling on the admissibility of the extraneous-offense evidence. However, after the jury

had been selected during voir dire and sent home for the day and before the trial court made its

ruling, Clifford repeatedly explained during a hearing that his main defense was “going to be the

simple question of identity” and that identity was going to be “real important” during the trial.

Cf. Lagos-Valladares v. State, No. 09-17-00493-CR, 2019 WL 2439482, at *6 (Tex. App.—

Beaumont June 12, 2019, no pet.) (mem. op., not designated for publication) (concluding that

record showed that identity was issue, in part, because defendant told trial court during pretrial

hearing that identity was going to be “central issue”); Lewis v. State, No. 04-17-00335-CR,

2019 WL 1547505, at *1, *2 (Tex. App.—San Antonio Apr. 10, 2019, pet. ref’d) (mem. op., not

designated for publication) (rejecting argument that identity was not issue at time of objection to

                                                 7
extraneous-offense evidence, in part, because defendant conceded during hearing outside

presence of jury that identity was “definitely an issue”). Moreover, when the trial court made its

ruling, none of the State’s witnesses had been able to identify Clifford as the offender from the

convenience store robbery, and the surveillance footage from the convenience store showed that

the offender was wearing a mask completely covering his face and other clothing concealing

his identity. Cf. Petty v. State, No. 01-01-00213-CR, 2001 WL 1315028, at *2 (Tex. App.—

Houston [1st Dist.] Oct. 25, 2001, pet. ref’d) (op., not designated for publication) (concluding

that identity was issue where witness had difficulty identifying suspect at trial).

               Accordingly, we cannot conclude that the trial court abused its discretion by

determining that identity was an issue in the case. See Edwards v. State, 228 S.W.3d 450, 451-

52 (Tex. App.—Amarillo 2007, pet. ref’d) (explaining that it could not “be legitimately denied

that the identity of the robbers was an issue” where robbers “wore masks and could not be

identified through facial features” and concluding that trial court did not abuse its discretion

in admitting extraneous-offense evidence where defendant “argued to the trial court that the

evidence was very weak”); see also Chaparro, 505 S.W.3d at 114, 118 (disagreeing with

argument that extraneous-offense evidence was not necessary to establish identity where

suspects concealed their identities with masks and gloves and where defendant contested identity

at trial beginning with opening statement).

               However, that determination does not end the inquiry. “When the extraneous

offense is introduced to prove identity by comparing common characteristics, it must be so

similar to the charged offense that the offenses illustrate the defendant’s ‘distinctive and

idiosyncratic manner of committing criminal acts.’” Page v. State, 213 S.W.3d 332, 336 (Tex.

Crim. App. 2006) (quoting Martin v. State, 173 S.W.3d 463, 468 (Tex. Crim. App. 2005)). In

                                                  8
other words, “[w]hen identity is a material issue, there is a great need to establish the degree of

similarity in the extraneous matters to prove modus operandi,” which means that “the pattern and

characteristics of the charged crime and the extraneous offenses are so distinctively similar

that they constitute a ‘signature.’” Chaparro, 505 S.W.3d at 116 (quoting Segundo v. State,

270 S.W.3d 79, 88 (Tex. Crim. App. 2008)). Common characteristics that may make a charged

offense similar to an extraneous offense include the “proximity in time and place, mode of

commission of the crimes, the person’s dress, or any other elements which mark both crimes as

having been committed by the same person.” Segundo, 270 S.W.3d at 88. “No rigid rules

dictate what constitutes sufficient similarities,” and it is usually “the accretion of small,

sometimes individually insignificant, details that marks each crime as the handiwork or modus

operandi” of an individual. Id.

               The Midland and Sterling City robberies share significant similarities.

Surveillance footage from both offenses showed a man wearing a skull mask covering his face, a

green hoodie, black gloves, light colored jeans, and black shoes, and that man regularly pointed

his black pistol at the victims and threatened to shoot them.        Both offenses involved two

perpetrators carrying handguns, and the offenses occurred approximately an hour apart at

locations that were about an hour apart traveling by car.

               In light of these similarities, we cannot conclude that the district court abused its

discretion by determining that the common characteristics indicated that the same person wore

the skull mask during both offenses. See id.; see also Page, 213 S.W.3d at 338 (explaining that

“extraneous-offense evidence” does not need “to be completely identical to the charged offense

to be admissible to prove identity”); Swain v. State, No. 01-18-00377-CR, 2019 WL 2345415,

at *4 (Tex. App.—Houston [1st Dist.] June 4, 2019, pet. ref’d) (mem. op., not designated for

                                                 9
publication) (determining that offenses were “sufficiently similar” to warrant admission where

robberies occurred within one hour of each other, involved individuals wearing similar clothing,

had similar victims being held at gunpoint and being threatened, and had other similarities);

Hill v. State, No. 01-16-00595-CR, 2017 WL 2290201, at *5 (Tex. App.—Houston [1st Dist.]

May 25, 2017, pet. ref’d) (mem. op., not designated for publication) (concluding that extraneous

offense was sufficiently similar where robberies occurred within one day of each other, where

robberies were committed “in the Houston metropolitan area,” where robberies “occurred at a

gas station with a convenience store,” where robbers “demanded money at gunpoint from the

cashiers,” where robbers used “black handgun,” and where robbers wore dark hoodie, baseball

cap, and “a black mask”).

               Moreover, although Clifford argues that the evidence regarding the Midland hotel

robbery is not relevant to the identity of the Sterling City offender because the employee from

the hotel could not identify the offender and because the individual in the skull mask wore

clothing concealing his identity, the hotel employee did testify that the offender wearing the skull

mask was white and had tattoos resembling spikes around his eyes that could be seen even

though the man was wearing a mask. As evidenced by photos of Clifford admitted into evidence

later during the trial, Clifford is white and has tattoos near his eyes that resemble spikes.

Accordingly, we cannot conclude that the district court abused its discretion by concluding that

the evidence pertaining to the Midland offense was relevant to establishing the identity of the

man wearing the skull mask during the Sterling City offense. See Tex. R. Evid. 401; see also

Stone v. State, 635 S.W.3d 763, 770 (Tex. App.—Houston [14th Dist.] 2021, pet. ref’d)

(determining that evidence of defendant’s “back tattoos was relevant to his identity because no



                                                10
witness at the crime scene could identify appellant” and because witness outside grocery store

“described a tattooed man get into the truck that belonged to [defendant]’s employer”).

               For these reasons, we conclude that the trial court did not abuse its discretion by

overruling Clifford’s relevancy objection and his objection under Rule of Evidence 404 and by

admitting the extraneous-offense evidence. See Tex. R. Evid. 401, 404(b).


Rule 403

               In his second issue on appeal, Clifford asserts that the trial court abused its

discretion by overruling his Rule 403 objection to the admission of the extraneous-offense

evidence concerning the Midland robbery. More specifically, Clifford argues that the trial court

should have sustained his objection because the extraneous-offense evidence did not and could

not establish a connection to Clifford.

               Rule 403 provides that relevant evidence may be excluded “if its probative value

is substantially outweighed by a danger of one or more of the following: unfair prejudice,

confusing the issues, misleading the jury, undue delay, or needlessly presenting cumulative

evidence.” Tex. R. Evid. 403. “Under Rule 403, it is presumed that the probative value of

relevant evidence exceeds any danger of unfair prejudice. The rule envisions exclusion of

evidence only when there is a clear disparity between the degree of prejudice of the offered

evidence and its probative value.” Hammer v. State, 296 S.W.3d 555, 568 (Tex. Crim. App.

2009) (footnotes and internal quotation marks omitted). Accordingly, “the plain language of

Rule 403 does not allow a trial court to exclude otherwise relevant evidence when that evidence

is merely prejudicial. Indeed, all evidence against a defendant is, by its very nature, designed to

be prejudicial.” Pawlak v. State, 420 S.W.3d 807, 811 (Tex. Crim. App. 2013) (internal citation


                                                11
omitted). Moreover, appellate courts review a trial court’s ruling regarding the admission or

exclusion of evidence for an abuse of discretion, see Tillman, 354 S.W.3d at 435, and should

afford trial courts a high level of deference regarding admissibility determinations under Rule

403, see Robisheaux v. State, 483 S.W.3d 205, 218 (Tex. App.—Austin 2016, pet. ref’d); see also

Montgomery v. State, 810 S.W.2d 372, 389 (Tex. Crim. App. 1991) (op. on reh’g) (explaining in

Rule 403 context that in close cases trial court should favor admission of evidence).

               Although this is not an exhaustive list, courts generally balance the following

factors when performing a Rule 403 analysis: “(1) how probative the evidence is; (2) the

potential of the evidence to impress the jury in some irrational, but nevertheless indelible way;

(3) the time the proponent needs to develop the evidence; and (4) the proponent’s need for the

evidence.” Colone v. State, 573 S.W.3d 249, 266 (Tex. Crim. App. 2019); see Gigliobianco v.

State, 210 S.W.3d 637, 641-42 (Tex. Crim. App. 2006). In this context, “probative value” refers

to how strongly evidence makes the existence of a “fact of consequence” “more or less probable”

and to how much the proponent needs the evidence and that “unfair prejudice” refers to how

likely it is that the evidence might result in a decision made on an “improper basis,” including

“an emotional one.” Davis v. State, 329 S.W.3d 798, 806 (Tex. Crim. App. 2010) (quoting

Casey v. State, 215 S.W.3d 870, 879 (Tex. Crim. App. 2007)).

               Regarding the probative value, there were significant similarities between the

Midland and Sterling City offenses. For example, the surveillance footage from both incidents

shows an individual who appears to be wearing identical clothing in both offenses and who

threatens to kill the victims while holding a dark colored pistol. Moreover, those offenses

occurred approximately one hour apart. See Johnson v. State, 68 S.W.3d 644, 651 (Tex. Crim.

App. 2002) (noting that “time interval” between offenses “was very short” where offenses “were

                                                12
committed within a few hours of each other”). In addition, the surveillance footage from the

Midland incident is clearer and shows more details regarding the offender’s clothing than the

footage from the Sterling City incident, and the Midland hotel employee testified that he was

able to see that the offender in the skull mask was white and had spike tattoos around his eyes.

As discussed above, pictures of Clifford admitted into evidence show that Clifford is white and

has tattoos on his face near his eyes resembling those described by the employee, and the jury

was able to see Clifford during the trial. Accordingly, the trial court could have determined that

the probative value of the extraneous offense weighed in favor of admission.

               Turning to the potential for the evidence to impress the jury in some irrational

way, we note that the trial court included in the charge an instruction that the jury may consider

evidence regarding extraneous offenses only if they first determined beyond a reasonable

doubt that Clifford committed the extraneous offense and then only for the limited purpose

of establishing his identity. See Beam v. State, 447 S.W.3d 401, 405 (Tex. App.—Houston

[14th Dist.] 2014, no pet.) (noting that “the impermissible inference can be minimized through a

limiting instruction”); see also Gaytan v. State, 331 S.W.3d 218, 228 (Tex. App.—Austin 2011,

pet. ref’d) (stating that appellate courts “presume that the jury obeyed” limiting instructions).

Moreover, the surveillance footage and testimony detailing the charged offense showed a more

serious offense than the extraneous offense because the offender in the convenience store

threatened to shoot and pointed his handgun at multiple people before discharging the weapon

inside the store in close proximity to people nearby. As a result, the evidence regarding the

charged offense “likely overshadowed any inflammatory response the jury may have had to

[evidence] about the extraneous act[].” See Burke v. State, 371 S.W.3d 252, 258 (Tex. App.—

Houston [1st Dist.] 2011, pet. ref’d, untimely filed). Therefore, the trial court could have

                                               13
reasonably determined that the evidence would not impress the jury in an irrational manner and

that this factor weighed in favor of admission.

               Regarding the time needed to develop this evidence, we note that the guilt-

innocence phase of the trial took three days and that the record for that phase spans almost 700

pages. Moreover, the hotel employee’s testimony was only fourteen pages of the record, and the

surveillance footage from the Midland offense is less than three minutes in length. However,

other witnesses mentioned the Midland offense in their testimonies, including the officers who

discussed cell phone records around the time of the incidents and Sessom who testified that

Clifford was the offender in the skull mask for both robberies. Accordingly, the trial court could

have determined that the time factor weighed neither in favor of nor against admission of the

evidence. See Robisheaux, 483 S.W.3d at 221 (finding this factor weighed in favor of admission

where evidence regarding extraneous offense came in though one witness, where guilt-innocence

phase lasted three days, and where testimony about extraneous offense “was only eight pages

long”); see also Mcree v. State, No. 03-17-00021-CR, 2018 WL 1547278, at *12 (Tex. App.—

Austin Mar. 30, 2018, pet. ref’d) (mem. op., not designated for publication) (determining that

trial court could have found that time factor either weighed in favor of admission or was neutral

regarding admission of extraneous-offense evidence where testimony about extraneous offense

took up 93 pages out of 500-page record).

               Finally, turning to the State’s need for the evidence, we note that in deciding

whether the evidence was needed, courts should consider whether the proponent had other

evidence to establish the fact of consequence, how strong the other evidence was, and whether

the “fact of consequence related to an issue that is in dispute.” See Erazo v. State, 144 S.W.3d 487,

495-96 (Tex. Crim. App. 2004) (quoting Montgomery, 810 S.W.2d at 390). As discussed above,

                                                  14
the extraneous-offense evidence helped establish the identity of the offender for the Sterling City

robbery. Before the admission of the evidence, none of the State’s witnesses to the Sterling City

offense were able to identify the offender. Therefore, the trial court could have reasonably

concluded that the State’s need for the evidence weighed in favor of admission of the evidence.

               Given our standard of review, the presumption in favor of admissibility, and the

resolution of the factors discussed above, we cannot conclude that the trial court abused its

discretion by overruling Clifford’s Rule 403 objection. Cf. Work v. State, No. 03-18-00244-CR,

2018 WL 2347013, at *12 (Tex. App.—Austin May 24, 2018) (mem. op., not designated for

publication) (upholding trial court’s ruling denying Rule 403 objection when majority of factors

weighed in favor of admission of evidence), aff’d, No. PD-1247-18, 2020 WL 6483888 (Tex.

Crim. App. Nov. 4, 2020) (op., not designated for publication).


Harm

               Even if the trial court abused its discretion by concluding that identity was an

issue at the time of the admission of the evidence or by concluding that the probative value of the

evidence was not substantially outweighed by the danger of unfair prejudice, we would still be

unable to sustain Clifford’s issues on appeal.

               The erroneous admission of evidence is not constitutional error. See Casey,

215 S.W.3d at 885. Accordingly, the error must be disregarded unless it affected substantial

rights. Tex. R. App. P. 44.2(b). A defendant’s substantial rights are affected “when the error

had a substantial and injurious effect or influence in determining the jury’s verdict.” King v.

State, 953 S.W.2d 266, 271 (Tex. Crim. App. 1997). In determining whether a defendant’s

substantial rights were affected, the reviewing “court should consider everything in the record,


                                                 15
including any testimony or physical evidence admitted for the jury’s consideration, the nature of

the evidence supporting the verdict, the character of the alleged error and how it might be

considered in connection with other evidence in the case.” Morales v. State, 32 S.W.3d 862, 867

(Tex. Crim. App. 2000); see Motilla v. State, 78 S.W.3d 352, 355 (Tex. Crim. App. 2002). “The

reviewing court may also consider the jury instructions, the State’s theory and any defensive

theories, closing arguments and even voir dire, if applicable,” and the court may also consider

“whether the State emphasized the error.” Motilla, 78 S.W.3d at 355-56. If the reviewing court,

“after examining the record as a whole, has fair assurance that the error did not influence the

jury, or had but a slight effect,” then the defendant’s substantial rights were not affected. Id.

at 355 (quoting Solomon v. State, 49 S.W.3d 356, 365 (Tex. Crim. App. 2001); Johnson v. State,

967 S.W.2d 410, 417 (Tex. Crim. App. 1998)).

               The evidence in this case supports the jury’s verdict. Cf. id. at 358 (noting that

“evidence of the defendant’s guilt is a factor to be considered” in harm analysis under Rule

44.2(b)). For example, Sessom testified that he, Clifford, and Ritterpusch went to his parents’

house and took photos of themselves holding weapons and showing the car that was later used

during the robberies. Further, Sessom related that the three of them robbed the convenience

store in Sterling City; that Clifford was wearing blue jeans, a green jacket, and a black and white

skull mask; that Clifford was holding a pistol during the offense; and that Clifford fired his

weapon in the store.

               Moreover, Sessom’s testimony was corroborated by other evidence at trial. See

Tex. Code Crim. Proc. art. 38.14 (requiring testimony of accomplice to be corroborated before it

can result in conviction). The police recovered from Clifford’s phone a picture of Clifford and

two other individuals holding guns that was taken a few hours before the robbery. The police

                                                16
recovered another picture from Clifford’s phone showing him wearing black and yellow shoes

and jeans with a decorative design above the knees and holding a black handgun, and the

items of clothing and the gun appear similar to the clothing worn and gun used by the offender

in the convenience store. In addition, the police found a text exchange in which Clifford was

sent the address to Sessom’s parents’ home and in which Clifford indicated that he would travel

to the home.

               Further, the records for Clifford’s and Ritterpusch’s cell phones showed that the

phones connected to towers near where Sessom’s parents lived on the night before the early

morning offense. The records also revealed that Clifford’s phone was used to call his girlfriend

in jail the night before the offense while connected to a tower near Sessom’s parents’ home. On

a recording of that conversation, the man stated that he was going to head out of town “for a few

hours” “to get this money” and to “mak[e] money” and referenced how the woman “kn[e]w what

we do.” Clifford’s phone records indicated that his phone remained stationary in the area and

did not have any active use until approximately 6:40 a.m. after the offense at Sterling City.

Although the records demonstrated that there was an unexplained entry at 4:23 a.m. on the

morning of the offense and although an investigating officer explained that the entry may have

been from someone using the phone, the officer also testified that the data usage might have been

from apps on the cell phone being used in the background.

               The records for Ritterpusch’s phone also showed that the phone traveled from the

area where Sessom’s parents lived to Odessa before heading back and stopping in Sterling

City for approximately twenty minutes at the time of the offense at the convenience store.

Additionally, the cell phone records for Clifford’s phone documented that the phone was used to

call his girlfriend approximately one and a half hours after the Sterling City offense. On a

                                               17
recording of that conversation, the man explained that he stayed up all night, “had an interesting

night,” and had been a “savage,” and the woman warned him to “chill out” now so that nothing

“happen[s] to” him. The records also revealed that hours after the offense Clifford’s phone was

used to search the internet for news about robberies in the area.

               Moreover, after Ritterpusch was arrested for the offense, the mother of his ex-

girlfriend tried to recover the red Hyundai that Sessom described as being used to drive on

the morning in question. The mother testified that an individual responding from Clifford’s

Facebook account told her the vehicle’s location.

               In addition, although Clifford did not cross-examine the State’s witnesses on the

issue of identity before the extraneous-offense evidence was admitted, he did bring up the issue

of identity during his subsequent cross-examination of the State’s witnesses by asking one of the

State’s witnesses if he was able to identify Clifford as the offender by his voice, asking the

mother of Ritterpusch’s ex-girlfriend if she ever saw the person whom she interacted with on

Facebook and if she could identify the person’s voice, asking Sessom questions undermining

the credibility of his testimony identifying Clifford as the offender, and asking one of the

investigating officers whether Clifford’s cell phone records were more consistent with him being

in the area near Sessom’s parents’ home rather than in Sterling City during the time of the

offense. Further, the jury charge included a limiting instruction informing the jury that they

could consider the extraneous-offense evidence only if the jury determined beyond a reasonable

doubt that Clifford committed the extraneous offense and only for the limited purpose of

determining identity. See Beam, 447 S.W.3d at 405.

               Finally, during his closing argument, Clifford focused his argument on the issue

of identity and how the customers and the employee from the convenience store could not

                                                18
identify the offender, and Clifford attacked the credibility of Sessom’s testimony. Clifford also

reminded the jury that they could only consider the extraneous-offense evidence for the limited

purpose described in the jury charge. In its closing argument, the State mentioned the Midland

incident when providing a timeline of the night of the charged offense and mentioned the

testimony of the hotel employee describing the offender as having spike tattoos around his eyes,

but the State focused its short closing argument on the phone calls that were made to Clifford’s

girlfriend before and after the offense, the cell phone records establishing no active use on

Clifford’s phone during the hours leading up to the offense, the phone searches that were

performed on Clifford’s phone after the offense, and the clothes Clifford was wearing in the

photos admitted into evidence.

               In light of the preceding, we must conclude that any error stemming from the

trial court’s decision to admit the evidence concerning the Midland robbery did not have “a

substantial and injurious effect or influence in determining the jury’s verdict” and therefore did

not affect Clifford’s substantial rights. See King, 953 S.W.2d at 271. Accordingly, we hold that

any error would be harmless. See Tex. R. App. P. 44.2(b).

               For all the reasons stated above, we overrule Clifford’s two issues on appeal.


                                        CONCLUSION

               Having overruled Clifford’s two issues on appeal, we affirm the trial court’s

judgment of conviction.




                                               19
                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Triana

Affirmed

Filed: May 12, 2022

Publish




                                               20